Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         Applicant's election with traverse of claims 1-3,7,14,24,35-39,42-44,50-51 and 53 (Group I) in the reply filed on 08/12/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden.  This is not found persuasive because the claims directed towards drawn to audio device and alarm (i.e. Group I) require a search in A61 B5/749 and the claims directed towards drawn to signal generated as oscillator (i.e. Group II) require a search in A61B8/56, and the claims directed towards drawn to physiological parameters (i.e. Group III) require a search in A61 B5/7271 and the claims directed towards drawn to signal modulation and different types of signal (i.e. Group IV) require a search in A61 B5/7228 and the claims directed towards drawn to signal characteristic (i.e. Group V) require a search in A61 B5/7235 and the claims directed towards drawn to signal control (i.e. Group VI) require a search in A61 B5/7221 and the claims directed towards drawn to network and other handheld devices (i.e. Group VI) require a search in G06F/0488.  Therefore, since the claims of Group I and Group II and Group III and Group IV and Group V and Group VI and Group VII require separate searches in separate fields, the requirement is still deemed proper and is therefore made FINAL.
Election/Restrictions
2.       Claims 10-204-6, 8-13, 15, 17-20, 23, 25, 27, 29-34, 41, 45, 47-48, 54 and 56-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/12/2021.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications PCT/EP2018/086764 filed on 12/21/2018 and US Provisional Application 62/610,013 filed on 12/22/2017.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/02/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3,7,14,24,35-39,42-44,50-51 and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
Claim 1-3,7,14,24,35-39,42-44,50-51 and 53 recite “A computer readable-medium,  having stored thereon processor-executable instructions which, when executed by a processor  …”, In the specification of the instant application, Appellant recited that a memory and/or other control instruction, data or information storage medium. For example, programmed instructions encompassing the assessment/signal processing methodologies described herein may be coded in the memory of the device or apparatus to form an application specific integrated chip (ASIC). Such instructions may also or alternatively be loaded as software or firmware using an appropriate data storage medium (para. [052], where storage doest not have a specific definition and does not limit the claimed storage from being a transitory medium such as signal. Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a processor-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a processor-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claim 2, the phrase " substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-3,7,14,24,35-39,42-44,50-51 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bikko (US 2010/0240945 A1) (hereinafter Bikko) in view of Addison (US 2014/0276165 A1) (hereinafter Addison).

               Regarding claim 1, Bikko discloses a processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor of an interactive audio device, cause the processor to detect physiological movement of a user (Fig. 2, para 0138, computer-generated figures in a virtual environment, para 011, physiological sensors (e.g., heart sensor(s), a brainwave sensor(s), temperature sensor(s), muscle tension sensor(s), arterial pressure sensor(s), oxygen sensor(s), glucose sensor(s), medical imaging device(s)) used to gather additional physiological data from user), the processor-executable instructions comprising: 
instructions to control producing, via a speaker coupled to the interactive audio device, a sound signal in a vicinity of the interactive audio device (para 044, device can be a self-contained, wearable device that provides real-time, interactive, audio biofeedback of the breath, para 052, user interface is configured to receive input and provide operational information to the user); 
instructions to control sensing, via a microphone coupled to the interactive audio device, a reflected sound signal from the vicinity (Fig. 2, user interface buttons 212, para 010, microphone used to convert sound of user's respiratory activity, para 047, microphone physically mounted to maximize sensitivity to sounds of breathing, para 0137, signal generated in response to user's respiratory activity analyzed, audio output, visual output, output reflect and be generated in response to analysis/interpretation);
 instructions to derive a physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal (para 0137, audio output, visual output, and/or kinesthetic output played back to user as a creative reflection, audio output combined with a kinesthetic output, with an audio output respiratory activity and kinesthetic output of movement).
Bikko specifically fails to disclose instructions to generate an output based on an evaluation of at least a portion of the derived physiological movement signal.
In analogous art, Addison discloses instructions to generate an output based on an evaluation of at least a portion of the derived physiological movement signal (Abstract, generates a sound signal based on sound emanated from a patient and  sound signal to identify respiration information such as respiration rate, para 013, generating a sound signal based on sounds emanated from a patient, determining and identifying physiological signal (e.g., (PPG), blood pressure, patient air flow, any other suitable signal, or any combination thereof)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of generating an audio output signal that includes a modified version of the respiratory signal, and converting the audio output signal into sound waves output to user to provide biofeedback disclosed by Bikko to generate a respiration information value based at least on the confidence value and the respiration information as taught by Addison to determine respiration information from sound signal, and identifying patient condition from sound signal and an alarm set to sound only after alarm limit is violated for a predetermined time period, based on the degree of the respiration rate violation and the duration of the respiration rate violation, based on the rate of change of respiration rate, based on any other suitable parameters, or any combination thereof [Addison, paragraph 0022].
Regarding claim 2, Bikko discloses the processor-readable medium of claim 1 wherein at least a portion of the produced sound signal is in a substantially inaudible sound range (Fig. 4, para 047, microphone maximize sensitivity to sounds while rejecting unwanted ambient sounds, para 065, audio processor can clip output volume. Since different frequencies have different perceived volumes, different frequency bands can be clipped independently). 
Regarding claim 3, Bikko discloses the processor-readable medium of claim 2 wherein the portion of the produced sound signal is a low frequency ultrasonic acoustic signal (para 04, sound generator to generate a plurality of acoustic signals having differing spectral composition, para 047, input device include acoustic microphone). 
Regarding claim 7, Bikko discloses the processor-readable medium of any one of claims 1 further comprising the processor-executable instructions to evaluate, via the microphone coupled to the interactive audio device, a sensed audible verbal communication; and wherein the instructions to generate the output are configured to generate the output in response to the sensed audible verbal communication (Fig. 2, para 081, verbal instructions that are output to user, para 096, audio cue(s) include sounds, respiration recordings, verbal instruction, and/or any other audio phenomena).
Regarding claim 14, Bikko discloses the processor-readable medium of any one of claims 1 further comprising processor-executable instructions to generate, in a setup process, time synchronized calibration acoustic signals from one or more speakers, including the speaker, to estimate a distance between the microphone and another microphone of the interactive audio device (Fig. 7, In step 714 -720, para 087, system can track his or her breath patterns in reference to location, speed, direction distance, para 011, physiological data analyzed to determine and track user's location).
Regarding claim 24, Bikko discloses the processor-readable medium of claim 23 wherein the search is based on historic user data (para 011, acquired sensor data can be statistically analyzed and stored in electronic memory for future reference).
Regarding claim 35, Bikko discloses the processor-readable medium of any one of claims 1 further comprising processor-executable instructions configured to cause the interactive audio device to acoustically detect motion presence of a user, audibly challenge the user, audibly authenticate the user, and authorize the user or communicate an alarm message about the user (para 0137, signal(s) generated in response to user's respiratory activity, can be used as representations of identification of user, para 08, alarm modules (e.g., movement detector) to trigger transmission of signals that are converted into sound output to the user, para 052, user interface receive input and provide operational information to the user and pleasant alarm). 
Regarding claim 36, Bikko discloses the processor-readable medium of claim 35 wherein processor-executable instructions to audibly authenticate the user are configured to compare a verbal sound wave of the user sensed by the microphone with a previously recorded verbal sound wave (para 0137, signal(s) generated in response to user's respiratory activity, can be used as representations of identification of user, para 011, acquired sensor data can be statistically analyzed and stored in electronic memory for future reference, para 063, playback feature can be digitally recorded and played back through speaker(s). para 086, Recorded sounds and/or synthesized sounds can be used to generate the sound that is output to the user). 
Regarding claim 37, Bikko discloses the processor-readable medium any one of claims 35, wherein processor-executable instructions are configured to authenticate the user with motion-based biometric sensing (para 0118, In step 704, respiratory signal generated in step 702,  identification of shallow, yogic breathing, snoring, apnea; breathing for activities; any other interpretation, analysis of aspects of breathing). 
Regarding claim 38, Bikko discloses the processor-readable medium of any one of claims 1 further comprising: processor-executable instructions to cause the interactive audio device to detect a motion gesture based on at least a portion of the derived physiological movement signal; and processor-executable instructions to generate a control signal, based on the detected motion gesture, to send a notification, or to control a change to an operation of (a) an automated appliance and/or (b) the interactive audio device (para 0138, models that breathe as user(s) breathes, toys or models that make creative gestures and movements accompanied by breathing and/or creative sounds, para 08, alarm modules (e.g., movement detector) to trigger transmission of signals that are converted into sound output to the user). 
Regarding claim 39, Bikko discloses the processor-readable medium of claim 38 wherein the control signal to control the change to the operation of the interactive audio device comprises activating microphone sensing for initiating interactive voice assistant operations of the interactive audio device, whereby an inactive interactive voice assistant process is engaged (para 072, integrated digital voice recorder 316 is used to record the breathing sounds, para 07, generates modifier operational commands that are input into biorhythmic activity, para 038, biofeedback system is provided that can interact with one or more users).
Regarding claim 42, Bikko discloses the processor-readable medium of any one of claims 1 further comprising: processor-executable instructions to cause the interactive audio device to receive a communication from another interactive audio device, controlled by another processing device via inaudible sound waves sensed by the microphone of the interactive audio device (Fig. 4, para 047, microphone maximize sensitivity to sounds while rejecting unwanted ambient sounds, para 065, audio processor can clip output volume. Since different frequencies have different perceived volumes, different frequency bands can be clipped independently). 
Regarding claim 43, Bikko discloses the processor-readable medium of claim 42 wherein the instructions to control producing the sound signal in a vicinity of the interactive audio device adjust parameters for producing at least a portion of the sound signal based on the communication (paa 045, detect each breath and make necessary adjustments to provide clean and audio feedback, para 094, signal 528 include equalizer adjustment, amplification, reverb, other sound audio processing, the like). 
Regarding claim 44, Bikko discloses the processor-readable medium of claim 43 wherein the adjusted parameters reduce interference between the interactive audio device and the another interactive audio device (para 094, A signal 528 usingpsychoacoustics to create audio representation of user's respiratory activity that can be dimensional, therapeutic, pleasant, realistic, the like, para 047, system maximize sensitivity to sounds by rejecting unwanted sounds (e.g. to maximize signal to noise)). 
Regarding claim 50, Bikko discloses the processor-readable medium of any one of claims 1 further comprising processor-executable instructions to provide a sleep improvement service, the sleep improvement service comprising any of: (a) generating advice in response to detected sleep condition and/or collected user feedback (Abstract, generating an audio output signal that includes a modified version of respiratory signal, and converting audio output signal into sound waves output to user to provide biofeedback); and (b) generating control signals to control environmental appliances to set environmental sleep conditions and/or provide a sleep related advice message to the user (para 011, biofeedback devices include additional features and/or functionality. and generate a secondary audio signal that can be added into output audio signal, para 017, biofeedback used for education, behavioral modification, stress reduction, snoring reduction, training, para 02, signal generated in response to a non-respiratory activity of user, which provide user with ability to learn to modify/ control non-respiratory activity). 
Regarding claim 51, Bikko discloses the processor-readable medium of any one of claims 1 further comprising processor-executable instructions to detect a gesture based on at least a portion of the derived physiological movement signal and to initiate microphone sensing for initiating interactive voice assistant operations of the interactive audio device (para 0100, system can have gestures or full body movements in response to the respiratory signal(s), para 0138, models make creative gestures and movements accompanied by breathing, creative sounds, all responding to respiratory signal of user(s), para 072, integrated voice recorder 316 is used to record breathing sounds). 
Regarding claim 53, Bikko discloses the processor-readable medium of any one of claims 1 further comprising processor-executable instructions to vary a detection range by varying parameters of at least portion of the produced sound signal to track movement of a user through the vicinity (paa 045, detect each breath and make necessary adjustments to provide clean and consistent audio feedback, para 094, signal 528 include an equalizer adjustment, amplification, reverb, other sound enhancing audio processing, and/or the like).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689